


Exhibit 10(p)

 

FIRST AMENDMENT TO THE AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT, TO THE AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of May 6, 2002 (this “Amendment”), is entered into by and
among U.S. STEEL RECEIVABLES LLC, a Delaware limited liability company, as
Seller (the “Seller”), UNITED STATES STEEL CORPORATION (as successor in interest
to United States Steel LLC), a Delaware corporation as initial Servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), each FUNDING AGENT listed on the signature pages hereto on
behalf of their respective CP Conduit Purchasers and Committed Purchasers
(collectively, the “Funding Agents”) and THE BANK OF NOVA SCOTIA, a Canadian
chartered bank acting through its New York Agency, as Collateral Agent for the
CP Conduit Purchasers and Committed Purchasers (in such capacity, together with
its successors and assigns in such capacity, the “Collateral Agent”).
Capitalized terms used and not otherwise defined herein are used as defined in
the Amended and Restated Receivables Purchase Agreement, dated as of November
28, 2001 (the “Agreement”), among the Seller, the Servicer, the CP Conduit
Purchasers from time to time party thereto, the Committed Purchasers from time
to time party thereto, the Funding Agents and the Collateral Agent.

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

 

NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.                                Amendments.

 

A.                                   Section 1.6(b) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“b.                                If at any time the Seller shall wish to cause
the reduction of Capital of the Purchased Interest (but not to commence the
liquidation, or reduction to zero, of the entire Capital of the Purchased
Interest), the Seller may do so as follows:

 

(i)                                     the Seller shall give each Funding Agent
and the Servicer at least two Business Days’ prior written notice thereof
(including the amount of such proposed reduction and the proposed date on which
such reduction will commence);

 

(ii)                                  on the proposed date of commencement of
such reduction and on each day thereafter, the Servicer shall cause Collections
not to be reinvested pursuant to Section 1.4 or 1.5, as applicable, until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

 

(iii)                               the Servicer shall hold such Collections in
trust in the Concentration Account (or, if required pursuant to Section 1.5,
transfer to the

 

--------------------------------------------------------------------------------


 

Collection Account) for the benefit of the Purchasers, for payment to each
applicable Funding Agent ratably (according to the outstanding Net Investment of
each Purchaser relating to such Funding Agent) on the next Settlement Date
immediately following the current Settlement Period, and the Capital (and each
applicable Net Investment) of the Purchased Interest shall be deemed reduced in
the amount to be paid to the Funding Agents only when in fact finally so paid;

 

provided, that:

 

(A)                              notwithstanding the requirement to make such a
payment on a Settlement Date as described in clause (iii) above, the Seller may,
prior to the occurrence and continuation of any Termination Event, so long as
sufficient funds have been retained or deposited in the Collection Account
therefor (including out of any funds of the Seller deposited therein and
available therefor at such time), and so long as the Seller has provided each
Funding Agent at least two Business Days prior written notice thereof (such
notice to be received on or prior to 11:00 a.m. (New York Time) on such Business
Day), make the payments (in accordance with such clause (iii) above, other than
the requirement that such payments be made on a Settlement Date) to reduce the
Capital (and each applicable Net Investment), on any day during such related
Settlement Period prior to such Settlement Date, and shall (x) on the date of
such payments, to the extent that any applicable Purchaser is funding its Net
Investment (or any portion thereof) at such time through a source of funds which
matures or is maturing on such date, pay to such Purchaser (or the applicable
Funding Agent on its behalf) in respect of the accrued and unpaid Discount on
such source of funds at such time, an amount equal to such Purchaser’s ratable
share of the Discount (with respect to such source of funds) being held by the
Servicer or the Collateral Agent for the benefit of all Purchasers in respect of
the aggregate Discount pursuant to Section 1.4 or 1.5, as the case may be, and
(y) on the next succeeding Settlement Date relating to any applicable Net
Investment for any Purchaser, pay to such Purchaser the amount, if any, of
additional Discount related to the applicable Net Investment (or portion
thereof) so reduced (and with respect to which the related source of funds
therefor does not mature on the date of such repayment as described in clause
(x) above), that would have accrued on such Net Investment (or portion thereof)
through the maturity date of such related source of funds, or the portion so
reduced (such amount, the applicable “Breakage Fee”) (as notified to the Seller
in writing on or prior to such Settlement Date by the applicable Funding Agent
for such Purchaser) and payable at the time and in the same order of priority
that Discount is payable on such date pursuant to Section 1.4 or 1.5, as the
case may be; it being understood that any Purchaser who receives a Breakage Fee
pursuant to clause (y) above on any Settlement Date, shall (or shall cause the
applicable Funding Agent on its behalf), on or prior to the second Business Day
following such Settlement Date on which such Breakage Fee was received, pay to
the Seller an amount equal to the income, if any, received by such Purchaser (up
to an amount not exceeding the applicable Breakage Fee paid with respect
thereto), from investing the amounts received by it from the Seller to so reduce
such Net

 

2

--------------------------------------------------------------------------------


 

Investment (or portion thereof) in accordance with this paragraph (A), as
determined by the applicable Funding Agent, which determination shall be binding
and conclusive absent manifest error.  In addition, if any such reduction
payment is made prior to the related Settlement Date, the amount of any such
reduction shall be not less than $5,000,000 (with respect to payments made to
any Purchaser) and shall be an integral multiple of $1,000,000, and the Net
Investment of any Purchaser after giving effect to such reduction, if not
reduced to zero, shall be not less than $5,000,000 and shall be in an integral
multiple of $500,000 and

 

(B)                                the Seller shall choose a reduction amount,
and the date of commencement thereof, so that to the extent practicable such
reduction shall commence and conclude in the same Settlement Period.”

 

B.                                     The term “Termination Fee” for all
purposes of the Agreement and the other Transaction Documents, is hereby
replaced with the term “Yield Protection Fee” in any place where it appears
throughout such documents, and Exhibit I to the Agreement is hereby amended by
amending and restating the definition of “Yield Protection Fee” (and placing it
in the appropriate alphabetical order) in its entirety to read as follows:

 

““Yield Protection Fee”  means, for any Settlement Period, with respect to any
Net Investment, to the extent that (i) any payments are made by the Seller to a
Purchaser (including payments made in accordance with the proviso in
Section 1.6(b)(iii)) in respect of such Net Investment hereunder prior to the
applicable maturity date of any Notes or other instruments or obligations used
or incurred by such Purchaser to fund or maintain such Net Investment or (ii)
any failure by the Seller to borrow, continue or prepay any Net Investment on
the date specified in the related purchase notice delivered pursuant to Section
1.2 of the Agreement, the amount, if any, of the additional Discount related to
such Net Investment that would have accrued through the maturity date of such
Notes or other instruments or obligations on the portion thereof for which
payments were received from the Seller (or with respect to which the Seller
failed to borrow such amounts); it being understood that any Purchaser who
receives any Yield Protection Fee as part of the Discount payable to it on any
Settlement Date, shall (or shall cause the applicable Funding Agent on its
behalf), on or prior to the second Business Day following such Settlement Date
on which such Yield Protection Fee was received, pay to the Seller an amount
equal to the income, if any, received by such Purchaser (up to an amount not
exceeding the applicable Yield Protection Fee paid with respect thereto), from
investing the amounts received by it from the Seller to so reduce such Net
Investment (or portion thereof) or such amounts not so borrowed, as determined
by the applicable Funding Agent, which determination shall be binding and
conclusive absent manifest error.”

 

C.                                     The definition of “Discount” in Exhibit I
to the Agreement is hereby amended and restated in its entirety to read as
follows:

 

3

--------------------------------------------------------------------------------


 

““Discount” means:

 

(a) for the Portion of Capital for any Settlement Period to the extent the
applicable Purchaser will be funding such Portion of Capital during such
Settlement Period through the issuance of Notes:

 

CPR x C x ED/360 + YPF

 

(b) for the Portion of Capital for any Settlement Period to the extent the
Issuer will not be funding such Portion of Capital during such Settlement Period
through the issuance of Notes:

 

AR x C x ED/Year + YPF

 

where:

 

AR

=

the applicable Alternate Rate for the Portion of Capital for such Settlement
Period,

 

 

 

C

=

the relevant Portion of Capital during such Settlement Period,

 

 

 

CPR

=

the applicable CP Rate for the Portion of Capital,

 

 

 

ED

=

the actual number of days during such Settlement Period,

 

 

 

Year

=

if such Portion of Capital is funded based upon: (i) the Eurodollar Rate, 360
days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

 

 

 

YPF

=

the Yield Protection Fee, if any, for the Portion of Capital for such Settlement
Period;

 

provided, however, that during the occurrence and continuance of a Termination
Event, the CP Rate shall not be available and Discount for the Portion of
Capital shall be determined for each day in a Settlement Period using a rate
equal to 2.00% per annum above the Eurodollar Rate (or, if for any reason, the
Eurodollar Rate is not then available, the Base Rate) in effect on such day;
provided, further, that no provision of the Agreement shall require the payment
or permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided further, that Discount for the Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.”

 

SECTION 2.                                Agreement in Full Force and Effect as
Amended.

 

Except as specifically amended hereby, the Agreement shall remain in full force
and effect.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation of
the Agreement, but shall constitute

 

4

--------------------------------------------------------------------------------


 

an amendment thereof.  The parties hereto agree to be bound by the terms and
conditions of the Agreement, as amended by this Amendment, as though such terms
and conditions were set forth herein.

 

SECTION 3.                                Miscellaneous.

 

A.                                   This Amendment may be executed in any
number of counterparts, and by the different parties hereto on the same or
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original instrument but all of which together shall constitute
one and the same agreement.  The effectiveness of this Amendment is subject to
the condition precedent that the Collateral Agent and the Funding Agents shall
have received counterparts of this Amendment, duly executed by all parties
hereto.

 

B.                                     The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

C.                                     This Amendment may not be amended or
otherwise modified except as provided in the Agreement.

 

D.                                    Each of the Collateral Agent and the
Funding Agents do not waive and have not waived, and hereby expressly reserve,
its right at any time to take any and all actions, and to exercise any and all
remedies, authorized or permitted under the Agreement, as amended, or any of the
other Transaction Documents, or available at law or equity or otherwise.

 

E.                                      Any provision in this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

F.                                      THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW).

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

UNITED STATES STEEL CORPORATION,
as initial Servicer

 

 

 

 

 

By:

/s/ Gretchen R. Haggerty

 

Name:

Gretchen R. Haggerty

 

Title:

Senior Vice President & Controller

 

 

 

 

 

By:

/s/ David C. Greiner

 

Name:

David C. Greiner

 

Title:

Assistant Treasurer

 

 

 

 

 

U.S. STEEL RECEIVABLES LLC, as Seller

 

 

 

 

 

By:

/s/ David C. Greiner

 

Name:

David C. Greiner

 

Title:

Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

FUNDING AGENTS AND PURCHASERS:

 

 

 

THE BANK OF NOVA SCOTIA, as a Committed
Purchaser for Liberty Street Funding Corp., and as
Funding Agent for Liberty Street Funding Corp. and
The Bank of Nova Scotia, as Purchasers

 

 

 

 

 

By:

/s/ Norman Last

 

Name:

Norman Last

 

Title:

Managing Director

 

 

 

 

 

LIBERTY STREET FUNDING CORP.,
as a CP Conduit Purchaser

 

 

 

 

 

By:

/s/ Bernard J. Angelo

 

Name:

Bernard J. Angelo

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as a Committed
Purchaser for Delaware Funding Corporation and
JPMorgan Chase Bank, as Purchasers

 

 

 

 

 

By:

/s/ Bradley S. Schwartz

 

Name:

Bradley S. Schwartz

 

Title:

Managing Director

 

 

 

 

 

JPMORGAN CHASE BANK, as a Funding Agent
for Delaware Funding Corporation

 

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Assistant Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, as attorney- in-fact
for Delaware Funding Corporation, as a CP Conduit
Purchaser

 

 

 

 

 

By:

/s/ Bradley S. Schwartz

 

Name:

Bradley S. Schwartz

 

Title:

Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

THE BANK OF NOVA SCOTIA,
as Collateral Agent

 

 

 

 

 

By:

/s/ Norman Last

 

Name:

Norman Last

 

Title:

Managing Director

 

S-4

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of November 27, 2002 (this “Amendment”), is entered into by
and among U.S. STEEL RECEIVABLES LLC, a Delaware limited liability company, as
seller (the “seller”), UNITED STATES STEEL CORPORATION (formerly known as United
States Steel LLC), a Delaware corporation as initial Servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), each FUNDING AGENT listed on the signature pages hereto on behalf
of their respective CP Conduit Purchasers and Committed Purchasers
(collectively, the “Funding Agents”) and THE BANK OF NOVA SCOTIA, a Canadian
chartered bank acting through its New York Agency, as Collateral Agent for the
CP Conduit Purchasers and Committed Purchasers (in such capacity, together with
it successors and assigns in such capacity, the “Collateral Agent”). 
Capitalized terms used and not otherwise defined herein are used as defined in
the Amended and Restated Receivables Purchase Agreement, dated as of November
28, 2001 (as amended through the date hereof, the “Agreement”), among the
Seller, the Servicer, the CP Conduit Purchasers from time to time party thereto,
the Committed Purchasers from time to time party thereto, the Funding Agents and
the Collateral Agent.

x

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

 

NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Amendment.

 

A.                                   The clause (a) of the definition of
“Alternate Rate” in Exhibit I to the Agreement is hereby amended by replacing
“2.0%” therein with “2.50%”.

 

SECTION 2.  Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, the Agreement shall remain in full force
and effect.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof.  The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Amendment, as though such terms and conditions were set forth herein.

 

SECTION 3.  Miscellaneous.

 

A.           This Amendment may be executed in any number of counterparts, and
by the different parties hereto on the same or separate counterparts, each of
which when so executed and delivered shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  The effectiveness of this Amendment is subject to the

 

--------------------------------------------------------------------------------


 

condition precedent that the Collateral Agent and the Funding Agents shall have
received counterparts of this Amendment, duly executed by all parties hereto.

 

B.                                     The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

C.                                     This Amendment may not be amended or
otherwise modified except as provided in the Agreement.

 

D.                                    Each of the Collateral Agent and the
Funding Agents do not waive and have not waived, and hereby expressly reserve,
its right at any time to take any and all actions, and to exercise any and all
remedies, authorized or permitted under the Agreement, as amended, or any of the
other Transaction Documents, or available at law or equity or otherwise.

 

E.                                      Any provision in this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

F.                                      THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW).

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

UNITED STATES STEEL CORPORATION,
as initial Servicer

 

 

 

 

 

By:

/s/ G. R. Haggerty

 

Name:

G. R. Haggerty

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

By:

/s/ L. T. Brockway

 

Name:

L. T. Brockway

 

Title:

Assistant Treasurer

 

 

 

 

 

U.S. STEEL RECEIVABLES LLC, as Seller

 

 

 

 

 

By:

/s/ L. T. Brockway

 

Name:

L. T. Brockway

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

FUNDING AGENTS AND PURCHASERS:

 

 

 

THE BANK OF NOVA SCOTIA, as a Committed
Purchaser for Liberty Street Funding Corp., and as
Funding Agent for Liberty Street Funding Corp. and
The Bank of Nova Scotia, as Purchasers

 

 

 

 

 

By:

/s/ Norman Last

 

Name:

Norman Last

 

Title:

Managing Director

 

 

 

 

 

LIBERTY STREET FUNDING CORP.,
as a CP Conduit Purchaser

 

 

 

 

 

By:

/s/ Andrew L. Stidd

 

Name:

Andrew L. Stidd

 

Title:

President

 

S-2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as a Committed
Purchaser for Delaware Funding Corporation and
JPMorgan Chase Bank, as Purchasers

 

 

 

 

 

By:

/s/ Bradley S. Schwartz

 

Name:

Bradley S. Schwartz

 

Title:

Managing Director

 

 

 

 

 

JPMORGAN CHASE BANK, as a Funding Agent
for Delaware Funding Corporation

 

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Assistant Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, as attorney-in-fact
for Delaware Funding Corporation, as a CP Conduit
Purchaser

 

 

 

 

 

By:

/s/ Bradley S. Schwartz

 

Name:

Bradley S. Schwartz

 

Title:

Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

THE BANK OF NOVA SCOTIA,
as Collateral Agent

 

 

 

 

 

By:

/s/ Norman Last

 

Name:

Norman Last

 

Title:

Managing Director

 

S-4

--------------------------------------------------------------------------------
